Citation Nr: 1635496	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 2010, for the award of service connection for posttraumatic stress disorder.

2.  Entitlement to an effective date earlier than January 9, 2013, for the award of a 100 percent rating for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1996 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent rating effective February 4, 2010.

An April 2013 rating decision increased the rating for PTSD to 100 percent effective January 9, 2013.  In a statement received later that month, the Veteran expressed disagreement with the effective date of that award.

The issue of entitlement to an effective date earlier than January 9, 2013, for the award of a 100 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for PTSD on September 22, 2004.

2.  A May 2005 rating decision denied the claim for service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

3.  On February 4, 2010, VA received relevant service personnel records that existed and were not of record at the time of the May 2005 rating decision.




CONCLUSION OF LAW

The criteria for an effective date of September 22, 2004, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

In this case, VA received the Veteran's original claim for service connection for PTSD on September 22, 2004.  At that time, the Veteran asserted that his PTSD was due to a hard landing during a parachute jump in 1997 and seeing dead bodies while serving in Kosovo.  The claim was denied in a May 2005 rating decision because there was no evidence of PTSD in service, service in Kosovo, or a link between PTSD and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

On February 4, 2010, VA received the Veteran's application to reopen the claim for service connection for PTSD along with service personnel records showing that he participated in the stabilization of Kosovo and was recommended for an award for confiscating weapons and contrabands, raiding guerrilla headquarters, apprehending guerrillas with weapons, and leading patrols and escort missions.  Those service personnel records were generated in November 1999 but were not of record at the time of the earlier May 2005 rating decision.

In a May 2010 administrative decision, VA conceded the Veteran's in-service stressors based on the additional service personnel records.  In a July 2010 rating decision, VA granted service connection for PTSD and assigned an effective date of  February 4, 2010, the date of receipt of the Veteran's application to reopen.  

The Veteran asserts that he is entitled to an earlier effective date of September 22, 2004, for the award of service connection for PTSD because that is the date on which he filed his original claim and the original claim was denied because VA did not obtain available service personnel records showing his service in Kosovo that resulted in his PTSD.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without the need for the submission of new and material evidence.  38 C.F.R. § 3.156(c) (2015).  

On February 4, 2010, VA received relevant official service personnel records that existed and were not of record at the time of the May 2005 rating decision.  Thus, VA will reconsider the claim as an original claim for service connection with an effective date of the date of receipt of the original claim.  As VA received the Veteran's original claim for service connection for PTSD on September 22, 2004, that is the proper effective date for the award of service connection.  Thus, an earlier effective date of September 22, 2004, for the award of service connection for PTSD is warranted.  However, as the record does not show, and the Veteran does not assert, that he filed an earlier claim for service connection for PTSD, an even earlier effective date is not warranted.


ORDER

An earlier effective date of September 22, 2004, for the award of service connection for PTSD is granted, subject to the provisions governing the award of monetary benefits.


REMAND

An April 2013 rating decision in part increased the rating for PTSD to 100 percent effective January 9, 2013.  In a statement received later that month, the Veteran expressed disagreement with the effective date of the award in that rating decision.  

The Board notes that the AOJ sought clarification from the Veteran as to the issue with which he was disagreeing, and the Veteran has not replied.  However, as the Veteran's assertions regarding his disagreement with the effective date refer to his already service-connected PTSD, the Board has liberally construed the April 2013 statement as a notice of disagreement to the effective date of the award of a 100 percent rating for PTSD.  

Thus, the Board is required to remand the issue of entitlement to an effective date earlier than January 9, 2013, for the award of a 100 percent rating for PTSD for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an effective date earlier than January 9, 2013, for the award of a 100 percent rating for PTSD.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


